Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Final Office Action of the instant application 17/029,789 (the ‘789 application), responsive to the amendment submitted on 6/27/2022.  The ‘789 application is a reissue of US Application No. 15/875,844 (hereinafter the ‘844 Application), filed January 19, 2018, which has been granted as US Patent Number 10,438,390 (hereinafter the ‘390 Patent) granted October 8, 2019.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act ("AIA ") will govern this reissue proceeding and all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. 37 CFR 1.171 through 1.178 are rules directed to reissue.

The broadening reissue application 17/029,789 is timely filed (9/23/2020) based on filing within two years of the issue date of US 10,438,390 B2 (10/8/2019).

Reissue Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,438,390 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). 

Prosecution History
During initial examination, the claims had been rejected under 35 USC § 102 (a)(1) as being obvious over Sisbot et al. (U.S. Publication No. 2017/0278305).  By way of the 6/17/2019 amendment, Patent Owner added the below limitations to the independent claims and received a notice of allowance on the amended claims on 8/5/2019.
Added limitations:
display a first graphic object on the display unit including information relating to the preset destination when a building including the preset destination is not identified within the image: and
display a second graphic object on the display unit corresponding to a peripheral edge of the building when the building including the preset destination is identified within the image.

From the Notice of Allowance:
In reference to claims 1 and 20, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record. The Examiner makes note of the term/concept identifying a preset destination within an image captured by a camera, displaying a first graphic object on a display unit including information relating to the preset destination when a building including the preset destination is not identified within the image and displaying a second graphic object on the display unit corresponding to a peripheral edge of the building when the building including the preset destination is identified within the image.

Recapture 
Claims 11-13 and 20-24 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
During the prosecution of the ‘390 Patent (Application No.15/875,844), the Patent owner argued that the added limitation differentiated the claims from the prior art:

“…in contrast to amended claim 1, Sisbot does not anticipate or suggest the specifics of the controller being configured to “display a first graphic object on the display unit including information relating to the preset destination when a building including the preset destination is not identified within the image, and display a second graphic object on the display unit corresponding to a peripheral edge of the building when the building including the preset destination is identified within the image.” Rather, Sisbot merely discloses displaying generic information on a Heads-up display (HUD), such as directions or notifications for a driver, and does so at a high level of generality. The other cited references do not cure the deficiencies of Sisbot.” (see page 10 of the 6/17/2019 Response in the parent ‘844 application)

Additionally, as noted above, the claims were said to be allowed for the following reasons:
In reference to claims 1 and 20, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record. The Examiner makes note of the term/concept identifying a preset destination within an image captured by a camera, displaying a first graphic object on a display unit including information relating to the preset destination when a building including the preset destination is not identified within the image and displaying a second graphic object on the display unit corresponding to a peripheral edge of the building when the building including the preset destination is identified within the image.

In considering this recapture rejection the Examiner has evaluated the claims according to the recapture rule three-step process as set forth in In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(1) First, it was determined, in what respect, the reissue claims are broader in scope than the original patent claims. In the instant case the claims no longer include:
display a first graphic object on the display unit including information relating to the preset destination when a building including the preset destination is not identified with the image
display a second graphic object on the display unit corresponding to a peripheral edge of the building when the building including the preset destination is identified within the image

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(2) Next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.  Here the two limitations were added to the independent claims 1 and 19 on 6/17/2019 to distinguish the '844 Application over the prior art:
display a first graphic object on the display unit including information relating to the preset destination when a building including the preset destination is not identified with the image
display a second graphic object on the display unit corresponding to a peripheral edge of the building when the building including the preset destination is identified within the image

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(3) Finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.  In this regard, the claims were not materially narrowed in related aspects or were narrowed in unrelated aspects, specifically noting:
A ‘entrance to a parking lot’ / ‘parking graphic object’ / ‘parking lot’ being identified. (claims 11-13, 23, and 24)
A determination of whether or not the building is partially included or fully included within the image (claims 20 and 22)
Specific ‘signal’ generation based upon distance (claim 21)
Specifically, none of these amendments are directed at the specific conditional display of a peripheral edge of a building as was previously surrendered.

  Therefore, the Examiner issued the patent claims on the basis that the limitations corresponding to the “display a first graphic object on the display unit including information relating to the preset destination when a building including the preset destination is not identified with the image” and  the “display a second graphic object on the display unit corresponding to a peripheral edge of the building when the building including the preset destination is identified within the image” patentably distinguish the claimed invention from the prior art. The reissue claims do not recite this limitation. Accordingly, claims 11-13 and 20-24 are rejected under 35 U.S.C. 251 for attempting to recapture surrendered subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9, 12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sisbot, Publication Number:  2017/0278305 in further in view of Lindner, Publication Number:  2011/0313653.


With respect to claim 1, Sisbot discloses a vehicle control device (see paragraphs 3, 15, 94 and Figure 2A wherein Sisbot discloses a system and method for using a 3D HUD of a vehicle to provide visual context for voice commands that are available to a driver of the vehicle. Sisbot discloses the system implemented via a computer system) comprising:

a sensing unit (see paragraphs 36, 63-65, 67, 108, 163, #104 of Figure 1 and #233 of Figure 2A wherein Sisbot discloses the system implementing exterior cameras that capture scenes in the vehicle environment including objects);

a display unit (see paragraph 104 and #210 of Figure 2A wherein Sisbot discloses the system comprising a display module); 

an interface unit configured to connect the sensing unit and the display unit and receive input from the sensing unit in the form of sensor data or images captured (see paragraphs 95-99 and Figure 2A); and 

a controller configured (see paragraph 96 and #225 of Figure 2A wherein Sisbot discloses the system comprising a processor that performs computations and provides display signals to the display for performing the invention.) to:

receive a preset destination (see paragraphs 165-168 and #702-706 of Figure 7 wherein Sisbot discloses the invention capturing images of objects in the vehicle environment including scenes of the environment. Sisbot further discloses the vehicle implementing a GPS unit to determine GPS coordinates of the vehicle. Sisbot discloses receiving data from a network service, the data describing points of interest such as businesses, parks, beaches, that are near the geographic area indicated by the GPS coordinates. Note, the Examiner interprets such data functionally equivalent to “preset destination(s)” since the data is already computed/stored and communicated to the vehicle and further since the data is directed towards “places” in the vicinity of the GPS coordinates of the vehicle),

receive an image captured by the camera (see paragraph 162-164 and #702 of Figure 7A wherein Sisbot discloses the invention capturing images of objects in the vehicle environment including scenes of the environment),

identify the preset destination from the image (see paragraphs 165-169 and #708 of Figure 7A wherein Sisbot discloses the vehicle implementing a GPS unit to determine GPS coordinates of the vehicle. Sisbot discloses receiving data from a network service, the data describing points of interest such as businesses, parks, beaches, that are near the geographic area indicated by the GPS coordinates. Sisbot explicitly discloses analyzing the one or more images to identify the objects present in the image, the objects defining the businesses, parks, beaches, parking spaces, etc.)), and

display, on the display unit, a graphic object superimposed on the preset destination (see paragraphs 177-178, #720, 722 of Figure 7B and Figures 3-4 wherein Sisbot explicitly discloses determining a graphic for displaying near the object in the 3D HUD, the graphic including an overlay or may be painted on the object).

Lindner teaches an analogous system for accepting an input image(s), captured by an image capturing device and providing visual cues regarding navigation directly upon the viewed region (see paragraphs 21, 24, 44, 67), but further specifically teaches providing visual cues (street outlined and filled with hatched pattern / navigations instructions / distance to destination) for a user aid in navigating to a destination (not yet in view) along a displayed route that is highlighted within the image (see paragraphs 47, 50, 55, and 56 and Reference #s 320 and 530 in figures 3 and 6).  Furthermore, when the destination become visible within the captured image the destination building is outlined or highlighted within the image, utilizing edge detection techniques, to show the location of the requested destination (see paragraphs 41, 52, and 53 and figure 3).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the location dependent navigational and/or destination based overlay guidance techniques of Lindner with the 3D vehicle displaying techniques of Sisbot in order to provide enhanced location based content to the user to allow them to better navigate to and identify their destination. 
 

With respect to claim 2, Sisbot discloses all of the claim limitations as applied to claim 1 above in addition, Sisbot explicitly discloses the 3D HUD to include a projector and movable screen that projects light on a windshield or glass of the vehicle (see paragraphs 142-143).

With respect to claim 3, Sisbot discloses all of the claim limitations as applied to claim 2 above. Sisbot explicitly discloses determining a graphic for displaying near the object in the 3D HUD, the graphic including an overlay or may be painted on the object.) (see paragraphs 177- 178, #720, 722 of Figure 7B and Figures 3-4). Note, it is clear from at least Figures 3-4 that the graphic is, “... overlapping with a driver view of the preset destination by a driver of the vehicle” especially in view of the “park here” graphic overlaid over the parking space in view of the steering wheel/windshield view in Figure 4.

With respect to claim 4, Sisbot discloses all of the claim limitations as applied to claim 3 above. Sisbot further discloses the vehicle implementing a GPS unit to determine GPS coordinates of the vehicle (see paragraphs 165-166 and #704 of Figure 7A). Sisbot discloses receiving data from a network service, the data describing points of interest such as businesses, parks, beaches, that are near the geographic area indicated by the GPS coordinates and analyzing captured images to identify if such objects are present (see paragraphs 166-168 and #706-708 of Figure 7). Sisbot then discloses determining a graphic overlay for displaying near the object if identified in the image (see paragraphs 177-178, #720, 722 of Figure 7B and Figures 3-4). Even further, Sisbot discloses proactively determining if the graphic is distracting to drivers and not painting certain graphics if such is the case (see at least #726 of Figure 7B). Note, it is clear that since the overlay/painted graphics in Sisbot are based upon the GPS coordinates of the vehicle and further based upon whether they may produce a distraction to the driver, that it is inherent that such graphics are “changed” in “position” (e.g. location of identified object in image) and “shape” (e.g. dependent upon relevant data size/length to be overlaid for the identified object) based upon “traveling of the vehicle.”

With respect to claim 5, Sisbot discloses all of the claim limitations as applied to claim 3 above. Sisbot discloses overlaying a “Get Info” graphic over an identified building facade destination (e.g. “peripheral edge of the building”) in the image (see paragraphs 123, 147-150 and Figure 3). Note: Sisbot explicitly names such building/business as “destinations” (see at least paragraph 123).

With respect to claim 7, Sisbot discloses all of the claim limitations as applied to claim 3 above. Sisbot discloses overlaying a “Get Info” graphic over an identified building facade destination (e.g. “peripheral edge of the building”) in the image (see paragraphs 123, 147-150 and Figure 3). Sisbot explicitly discloses displaying the graphic based upon whether or not the object is identified in the captured image which is in turn based upon GPS coordinates of the vehicle (see paragraphs 165-168 and #704-708 of Figure 7A). In other words, it is clear that a graphic is displayed in many ways (e.g. display or not displayed) based upon whether the object/building/business is identified in the image (e.g. captured vehicle environment image).

With respect to claims 9 and 15, Sisbot discloses all of the claim limitations as applied to claim 1 above. Sisbot explicitly discloses displaying overlays associated with different parking spaces (see paragraph 152 and Figure 4).


With respect to claim 12, Sisbot discloses a vehicle control device (see paragraphs 3, 15, 94 and Figure 2A wherein Sisbot discloses a system and method for using a 3D HUD of a vehicle to provide visual context for voice commands that are available to a driver of the vehicle. Sisbot discloses the system implemented via a computer system) comprising:

a sensing unit including a camera (see paragraphs 36, 63-65, 67, 108, 163, #104 of Figure 1 and #233 of Figure 2A wherein Sisbot discloses the system implementing exterior cameras that capture scenes in the vehicle environment including objects);

a display unit (see paragraph 104 and #210 of Figure 2A wherein Sisbot discloses the system comprising a display module); 

an interface unit configured to connect the sensing unit and the display unit and receive input from the sensing unit in the form of sensor data or images captured (see paragraphs 95-99 and Figure 2A); and 

a controller configured (see paragraph 96 and #225 of Figure 2A wherein Sisbot discloses the system comprising a processor that performs computations and provides display signals to the display for performing the invention) to:

receive a preset destination (see paragraphs 165-168 and #702-706 of Figure 7 wherein Sisbot discloses the invention capturing images of objects in the vehicle environment including scenes of the environment. Sisbot further discloses the vehicle implementing a GPS unit to determine GPS coordinates of the vehicle. Sisbot discloses receiving data from a network service, the data describing points of interest such as businesses, parks, beaches, that are near the geographic area indicated by the GPS coordinates. Note, the Examiner interprets such data functionally equivalent to “preset destination(s)” since the data is already computed/stored and communicated to the vehicle and further since the data is directed towards “places” in the vicinity of the GPS coordinates of the vehicle),

receive an image captured by the camera (see paragraph 162-164 and #702 of Figure 7A wherein Sisbot discloses the invention capturing images of objects in the vehicle environment including scenes of the environment),

identify the preset destination from the image (see paragraphs 165-169 and #708 of Figure 7A wherein Sisbot discloses the vehicle implementing a GPS unit to determine GPS coordinates of the vehicle. Sisbot discloses receiving data from a network service, the data describing points of interest such as businesses, parks, beaches, that are near the geographic area indicated by the GPS coordinates. Sisbot explicitly discloses analyzing the one or more images to identify the objects present in the image, the objects defining the businesses, parks, beaches, parking spaces, etc.)), and

display, on the display unit, a graphic object superimposed on the preset destination (see paragraphs 177-178, and #720 and #722 of Figure 7B and Figures 3-4 wherein Sisbot explicitly discloses determining a graphic for displaying near the object in the 3D HUD, the graphic including an overlay or may be painted on the object).

With regard to claim 12, further teaching generate a first signal to display a first graphic object corresponding to a parking lot within a building including the preset destination and generate a second signal to display a second graphic object corresponding to another parking lot that is located within a fixed distance from the parking lot within the building on the display unit of the vehicle, and wherein the first graphic object and the second graphic object are superimposed on a driver view of a road by a driver of the vehicle, Sisbot teaches recognizing parking spaces through the camera and making determinations about their availability (see paragraphs 151-153) while further teaching identification of one or more parking lots (see paragraph 35).  The previously described teachings Sisbot provides support for displaying multiple different parking lots at multiple different distances from the vehicle (further see figure 3 depicting multiple different parking lot containing buildings depicted within the driver view).

Lindner teaches an analogous system for accepting an input image(s), captured by an image capturing device and providing visual cues regarding navigation directly upon the viewed region (see paragraphs 21, 24, 44, 67), but further specifically teaches providing visual cues (street outlined and filled with hatched pattern / navigations instructions / distance to destination) for a user aid in navigating to a destination (not yet in view) along a displayed route that is highlighted within the image (see paragraphs 47, 50, 55, and 56 and Reference #s 320 and 530 in figures 3 and 6).  Furthermore, when the destination become visible within the captured image the destination building is outlined or highlighted within the image, utilizing edge detection techniques, to show the location of the requested destination (see paragraphs 41, 52, and 53 and figure 3).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the location dependent navigational and/or destination based overlay guidance techniques of Lindner with the 3D vehicle displaying techniques of Sisbot in order to provide enhanced location based content to the user to allow them to better navigate to and identify their destination. 


With respect to claim 14, Sisbot and Lindner discloses all of the claim limitations as applied to claim 1 above. Sisbot and Lindner do not explicitly disclose changing a shape of the overlay graphic based upon a current traveling speed. At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the change (e.g. size of graphic overlay textual information of Sisbot) according to a vehicle speed which can already be retrieved via at least the obtained GPS information as disclosed in Sisbot. Applicant has not disclosed that explicitly modifying a shape of a graphic according to vehicle speed provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the teachings of Sisbot because the exact modification of graphic shape vs. speed of vehicle is a matter of engineering design choice as preferred by the inventor and/or to which best suits the application/environment at hand. The exact modification of a graphic based upon speed is seen as providing no immediate criticality to the invention at hand as many other attributes of graphics maybe utilized to indicate speed variance such as displaying different colors, textures, brightness, animations, etc.. Applicant’s own specification does not provide any further details as to why such a specific modification is critical to the functionality of the invention, therefore, it would have been obvious to one of ordinary skill in this art to modify Sisbot and Lindner to obtain the invention as specified in claim 14.

With respect to claim 16, Sisbot discloses all of the claim limitations as applied to claim 1 above.  Lindner further teaches providing additional route options, via displayed color-coded navigational paths where a user can choose a preferred route to navigate (see paragraph 72).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement route options technique of Lindner with the 3D vehicle displaying techniques of Sisbot in order to provide enhanced location based navigational options to a user to better allow choice in navigation to their destination. 

With respect to claim 17, Sisbot discloses all of the claim limitations as applied to claim 1 above. Sisbot explicitly discloses displaying multiple overlays for businesses in order to allow the user to select (via voice control) a business thereby providing further information describing the operation information for the business as an additional overlay on the 3D HUD (see paragraph 147 and Figure 3).

With respect to claim 18, Sisbot discloses all of the claim limitations as applied to claim 1 above. Sisbot discloses the invention operating within a vehicle (see at least paragraph 57 and Figure 1).

With respect to claim 19, Sisbot discloses a vehicle control method (see paragraphs 3, 15, 94 and Figure 2A wherein Sisbot discloses a system and method for using a 3D HUD of a vehicle to provide visual context for voice commands that are available to a driver of the vehicle. Sisbot discloses the system implemented via a computer system) comprising:

receiving a preset destination (see paragraphs 165-168 and #702-706 of Figure 7 wherein Sisbot discloses the invention capturing images of objects in the vehicle environment including scenes of the environment. Sisbot further discloses the vehicle implementing a GPS unit to determine GPS coordinates of the vehicle. Sisbot discloses receiving data from a network service, the data describing points of interest such as businesses, parks, beaches, that are near the geographic area indicated by the GPS coordinates. Note, the Examiner interprets such data functionally equivalent to “preset destination(s)” since the data is already computed/stored and communicated to the vehicle and further since the data is directed towards “places” in the vicinity of the GPS coordinates of the vehicle),

receiving an image captured by a camera (see paragraph 162-164 and #702 of Figure 7A wherein Sisbot discloses the invention capturing images of objects in the vehicle environment including scenes of the environment),

identifying the preset destination from the image (see paragraphs 165-169 and #708 of Figure 7A wherein Sisbot discloses the vehicle implementing a GPS unit to determine GPS coordinates of the vehicle. Sisbot discloses receiving data from a network service, the data describing points of interest such as businesses, parks, beaches, that are near the geographic area indicated by the GPS coordinates. Sisbot explicitly discloses analyzing the one or more images to identify the objects present in the image, the objects defining the businesses, parks, beaches, parking spaces, etc.)), and

display, on a display unit, a graphic object superimposed on the preset destination and overlapping with a driver view of the preset destination by a driver of a vehicle (see paragraphs 177-178, #720, 722 of Figure 7B and Figures 3-4 wherein Sisbot explicitly discloses determining a graphic for displaying near the object in the 3D HUD, the graphic including an overlay or may be painted on the object. Note, it is clear from at least Figures 3-4 that the graphic is, “"..overlapping with a driver view of the preset destination by a driver of the vehicle” especially in view of the “park here” graphic overlaid over the parking space in view of the steering wheel/windshield view in Figure 4).

Lindner teaches an analogous system for accepting an input image(s), captured by an image capturing device and providing visual cues regarding navigation directly upon the viewed region (see paragraphs 21, 24, 44, 67), but further specifically teaches providing visual cues (street outlined and filled with hatched pattern / navigations instructions / distance to destination) for a user aid in navigating to a destination (not yet in view) along a displayed route that is highlighted within the image (see paragraphs 47, 50, 55, and 56 and Reference #s 320 and 530 in figures 3 and 6).  Furthermore, when the destination become visible within the captured image the destination building is outlined or highlighted within the image, utilizing edge detection techniques, to show the location of the requested destination (see paragraphs 41, 52, and 53 and figure 3).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the location dependent navigational and/or destination based overlay guidance techniques of Lindner with the 3D vehicle displaying techniques of Sisbot in order to provide enhanced location based content to the user to allow them to better navigate to and identify their destination. 



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisbot, U.S. Publication Number: 2017/0278305, Lindner, U.S. Publication Number: 2011/0313653, and Gupta, U.S. Publication Number: 2017/0017848.

With respect to claim 6, Sisbot and Lindner discloses all of the claim limitations as applied to claim 3 above. Although Sisbot and Lindner do disclose overlaying graphic data associated with parking space information identified from a camera captured image, Sisbot does not explicitly disclose overlaying a wall-shaped graphic object and identifying a border of the parking lot. Gupta discloses a vehicle vision system that utilizes one or more cameras at the vehicle to recognize and extract imaged parking lines and rectangular parking areas on the image (see paragraph 2 and 4). Gupta discloses displaying image lines/rectangle overlays on the detected parking areas (see at least paragraph 28 and Figures 2-3). Gupta discloses the invention computing the width and length of the rectangle space of the parking space (see paragraph 30). Note, the Examiner interprets the rectangle of Gupta functionally equivalent to Applicant’s “wall” image. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the parking space detection and displaying techniques of Gupta with the 3D vehicle HUD displaying techniques of Sisbot and Lindner in order to better relay recognized/identified information to a user of the vehicle in order to ensure better overall operation of the vehicle.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisbot, U.S. Publication Number: 2017/0278305, Lindner, U.S. Publication Number: 2011/0313653, and Lee et al., U.S. Patent 8,218,007.

With respect to claim 10, Sisbot and Lindner disclose all of the claim limitations as applied to claim 9 above. Although Sisbot disclose displaying a parking graphic on a parking lot space, Sisbot does not explicitly discloses displaying it in a first manner vs. a second manner depending upon distance. Lee et al. discloses a camera system for a vehicle and a method of controlling the camera system that includes a rear-view camera which reduces problems resulting from image distortion of wide-angle lenses and improves a driver’s ability to gauge depth and distance to objects (see column 3, lines 25-35). Lee et al. explicitly discloses overlaying trajectory and traverse lines which are varied in the display based upon multiple distances to objects/obstacles (e.g. building) allowing for a user to access such distances (see column 4, lines 60-67 and Figures 3-6). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the camera system and graphic displaying techniques of Lee et al. with the 3D vehicle HUD displaying techniques of Sisbot and Lindner in order to reduce problems resulting from image distortion of wide-angle lenses and improve a driver’s ability to gauge depth and distance to objects (see at least column 3, lines 23-35 of Lee et al.).


Claims 8, 11, 13, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sisbot, Publication Number:  2017/0278305, in further in view of Lindner, Publication Number:  2011/0313653, in further view of Okabe Hidefumi, JP 2016118851, and its representative the translation, hereinafter Hidefumi. 

With regard to claim 8, additionally teaching displaying a third graphic object superimposed on a portion of the building when only a portion of the building including the preset destination is included in the image, Lindner further teaches dealing with obscured building objects by modifying overlain images depicted on the real world to reflect the greater visibility of the building being closer to the user and further accounting for obscured buildings / object blocked by cars or the like by displaying it’s overlaid outline (see paragraphs 65-67 and 83).  Hidefumi teaches a similar system for providing an augmented reality environment to a user in a vehicle guiding them to a destination through a projection on the windshield providing guidance and highlighting areas of interest (see page 1, paragraph 1; page 2, paragraph 3, page 9, paragraph 2 of the Hidefumi translation).  Hidefumi further provides for a more detailed means for dealing with partially visible object via captured image identification of objects at a first distance to the user as individual, and objects further away at a second distance a grouped in lots of objects, while further providing the user with color coded display of individual spaces for close spaces and color coded lots for further grouped spaces via the projection (see page 10, paragraph 3  and figure 15 of the Hidefumi translation).  Hidefumi further evaluating the captured image and dealing with captured objects by the level to which they are visible (partially visible / visible / not visible) within the image (see page 8, paragraphs 2-12 and figure 13 of the Hidefumi translation).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilized the detailed distance based navigational overlay guidance techniques of Hidefumi with the 3D vehicle displaying techniques of Sisbot and Lindner in order to provide enhanced positional based navigation content to the user to allow them to better navigate to and identify destinations by their location and availability. 


With respect to claim 11, Sisbot discloses a vehicle control device (see paragraphs 3, 15, 94 and Figure 2A wherein Sisbot discloses a system and method for using a 3D HUD of a vehicle to provide visual context for voice commands that are available to a driver of the vehicle. Sisbot discloses the system implemented via a computer system.) comprising:

a sensing unit including a camera (see paragraphs 36, 63-65, 67, 108, 163, #104 of Figure 1 and #233 of Figure 2A wherein Sisbot discloses the system implementing exterior cameras that capture scenes in the vehicle environment including objects.);

a display unit (see paragraph 104 and #210 of Figure 2A wherein Sisbot discloses the system comprising a display module); 

an interface unit configured to connect the sensing unit and the display unit and receive input from the sensing unit in the form of sensor data or images captured (see paragraphs 95-99 and Figure 2A); and 

a controller configured (see paragraph 96 and #225 of Figure 2A wherein Sisbot discloses the system comprising a processor that performs computations and provides display signals to the display for performing the invention) to:

receive a preset destination (see paragraphs 165-168 and #702-706 of Figure 7 wherein Sisbot discloses the invention capturing images of objects in the vehicle environment including scenes of the environment. Sisbot further discloses the vehicle implementing a GPS unit to determine GPS coordinates of the vehicle. Sisbot discloses receiving data from a network service, the data describing points of interest such as businesses, parks, beaches, that are near the geographic area indicated by the GPS coordinates. Note, the Examiner interprets such data functionally equivalent to “preset destination(s)” since the data is already computed/stored and communicated to the vehicle and further since the data is directed towards “places” in the vicinity of the GPS coordinates of the vehicle),

receive an image captured by the camera (see paragraph 162-164 and #702 of Figure 7A wherein Sisbot discloses the invention capturing images of objects in the vehicle environment including scenes of the environment),

identify the preset destination from the image (see paragraphs 165-169 and #708 of Figure 7A wherein Sisbot discloses the vehicle implementing a GPS unit to determine GPS coordinates of the vehicle. Sisbot discloses receiving data from a network service, the data describing points of interest such as businesses, parks, beaches, that are near the geographic area indicated by the GPS coordinates. Sisbot explicitly discloses analyzing the one or more images to identify the objects present in the image, the objects defining the businesses, parks, beaches, parking spaces, etc.)), and

display, on the display unit, a graphic object superimposed on the preset destination (see paragraphs 177-178, and #720 and #722 of Figure 7B and Figures 3-4 wherein Sisbot explicitly discloses determining a graphic for displaying near the object in the 3D HUD, the graphic including an overlay or may be painted on the object).

Lindner teaches an analogous system for accepting an input image(s), captured by an image capturing device and providing visual cues regarding navigation directly upon the viewed region (see paragraphs 21, 24, 44, 67), but further specifically teaches providing visual cues (street outlined and filled with hatched pattern / navigations instructions / distance to destination) for a user aid in navigating to a destination (not yet in view) along a displayed route that is highlighted within the image (see paragraphs 47, 50, 55, and 56 and Reference #s 320 and 530 in figures 3 and 6).  Furthermore, when the destination become visible within the captured image the destination building is outlined or highlighted within the image, utilizing edge detection techniques, to show the location of the requested destination (see paragraphs 41, 52, and 53 and figure 3).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the location dependent navigational and/or destination based overlay guidance techniques of Lindner with the 3D vehicle displaying techniques of Sisbot in order to provide enhanced location based content to the user to allow them to better navigate to and identify their destination. 

With regard to claim 11, additionally teaching identifying an entrance to a parking lot from the image and generating a signal to display a parking lot entrance graphic object superimposed on the entrance, Sisbot teaches recognizing parking spaces through the camera and making determinations about their availability (see paragraphs 151-153).  Hidefumi teaches a similar system for providing an augmented reality environment to a user in a vehicle guiding them to a destination through a projection on the windshield providing guidance and highlighting areas of interest (see page 1, paragraph 1; page 2, paragraph 3, page 9, paragraph 2 of the Hidefumi translation).  Hidefumi further provides for a more detailed parking space availability system, in which a user can navigate to a parking lot / garage and then upon being identified as entering the lot / garage, via captured image identification of entry signage / gate (see page 7, paragraph 4 and 5 of the Hidefumi translation), the user is provided with color coded display of what spaces are available via the projection (see page 10, paragraph 3 of the Hidefumi translation).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilized the parking specific navigational overlay guidance techniques of Hidefumi with the 3D vehicle displaying techniques of Sisbot and Lindner in order to provide enhanced parking based content to the user to allow them to better navigate to and identify parking spaces by their availability. 


With respect to claim 13, Sisbot discloses a vehicle control device (see paragraphs 3, 15, 94 and Figure 2A wherein Sisbot discloses a system and method for using a 3D HUD of a vehicle to provide visual context for voice commands that are available to a driver of the vehicle. Sisbot discloses the system implemented via a computer system.) comprising:

a sensing unit including a camera (see paragraphs 36, 63-65, 67, 108, 163, #104 of Figure 1 and #233 of Figure 2A wherein Sisbot discloses the system implementing exterior cameras that capture scenes in the vehicle environment including objects);

a display unit (see paragraph 104 and #210 of Figure 2A wherein Sisbot discloses the system comprising a display module); 

an interface unit configured to connect the sensing unit and the display unit and receive input from the sensing unit in the form of sensor data or images captured (see paragraphs 95-99 and Figure 2A); and 

a controller configured (see paragraph 96 and #225 of Figure 2A wherein Sisbot discloses the system comprising a processor that performs computations and provides display signals to the display for performing the invention) to:

receive a preset destination (see paragraphs 165-168 and #702-706 of Figure 7 wherein Sisbot discloses the invention capturing images of objects in the vehicle environment including scenes of the environment. Sisbot further discloses the vehicle implementing a GPS unit to determine GPS coordinates of the vehicle. Sisbot discloses receiving data from a network service, the data describing points of interest such as businesses, parks, beaches, that are near the geographic area indicated by the GPS coordinates. Note, the Examiner interprets such data functionally equivalent to “preset destination(s)” since the data is already computed/stored and communicated to the vehicle and further since the data is directed towards “places” in the vicinity of the GPS coordinates of the vehicle),

receive an image captured by the camera (see paragraph 162-164 and #702 of Figure 7A wherein Sisbot discloses the invention capturing images of objects in the vehicle environment including scenes of the environment),

identify the preset destination from the image (see paragraphs 165-169 and #708 of Figure 7A wherein Sisbot discloses the vehicle implementing a GPS unit to determine GPS coordinates of the vehicle. Sisbot discloses receiving data from a network service, the data describing points of interest such as businesses, parks, beaches, that are near the geographic area indicated by the GPS coordinates. Sisbot explicitly discloses analyzing the one or more images to identify the objects present in the image, the objects defining the businesses, parks, beaches, parking spaces, etc.)), and

display, on the display unit, a graphic object superimposed on the preset destination (see paragraphs 177-178, and #720 and #722 of Figure 7B and Figures 3-4 wherein Sisbot explicitly discloses determining a graphic for displaying near the object in the 3D HUD, the graphic including an overlay or may be painted on the object).

Lindner teaches an analogous system for accepting an input image(s), captured by an image capturing device and providing visual cues regarding navigation directly upon the viewed region (see paragraphs 21, 24, 44, 67), but further specifically teaches providing visual cues (street outlined and filled with hatched pattern / navigations instructions / distance to destination) for a user aid in navigating to a destination (not yet in view) along a displayed route that is highlighted within the image (see paragraphs 47, 50, 55, and 56 and Reference #s 320 and 530 in figures 3 and 6).  Furthermore, when the destination become visible within the captured image the destination building is outlined or highlighted within the image, utilizing edge detection techniques, to show the location of the requested destination (see paragraphs 41, 52, and 53 and figure 3).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the location dependent navigational and/or destination based overlay guidance techniques of Lindner with the 3D vehicle displaying techniques of Sisbot in order to provide enhanced location based content to the user to allow them to better navigate to and identify their destination. 

With regard to claim 13, additionally teaching the preset destination being a parking lot and generating a first signal to display a parking graphic object with a first color and superimposed on the preset destination when the parking lot is full, and generate a second signal to display the parking graphic object with a second color and superimposed on the preset destination when the parking lot has available parking spaces, Sisbot teaches recognizing parking spaces through the camera and making determinations about their availability (see paragraphs 151-153).  Hidefumi teaches a similar system for providing an augmented reality environment to a user in a vehicle guiding them to a destination through a projection on the windshield providing guidance and highlighting areas of interest (see page 1, paragraph 1; page 2, paragraph 3, page 9, paragraph 2 of the Hidefumi translation).  Hidefumi further provides for a more detailed parking space availability system, in which a user can navigate to a parking lot / garage and then upon being identified as entering the lot / garage, via captured image identification identify parking spaces near to the user as individuals, and parking spaces further away a grouped lots of spaces, while further providing the user with color coded display of what spaces / lots are available via the projection (see page 10, paragraph 3  and figure 15 of the Hidefumi translation).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilized the parking specific navigational overlay guidance techniques of Hidefumi with the 3D vehicle displaying techniques of Sisbot and Lindner in order to provide enhanced parking based content to the user to allow them to better navigate to and identify parking spaces by their availability. 


With respect to claim 20, Sisbot discloses a vehicle control device (see paragraphs 3, 15, 94 and Figure 2A wherein Sisbot discloses a system and method for using a 3D HUD of a vehicle to provide visual context for voice commands that are available to a driver of the vehicle. Sisbot discloses the system implemented via a computer system.) comprising:

a sensing unit including a camera (see paragraphs 36, 63-65, 67, 108, 163, #104 of Figure 1 and #233 of Figure 2A wherein Sisbot discloses the system implementing exterior cameras that capture scenes in the vehicle environment including objects);

a display unit (see paragraph 104 and #210 of Figure 2A wherein Sisbot discloses the system comprising a display module); 

an interface unit configured to connect the sensing unit and the display unit and receive input from the sensing unit in the form of sensor data or images captured (see paragraphs 95-99 and Figure 2A); and 

a controller configured (see paragraph 96 and #225 of Figure 2A wherein Sisbot discloses the system comprising a processor that performs computations and provides display signals to the display for performing the invention) to:

receive a preset destination (see paragraphs 165-168 and #702-706 of Figure 7 wherein Sisbot discloses the invention capturing images of objects in the vehicle environment including scenes of the environment. Sisbot further discloses the vehicle implementing a GPS unit to determine GPS coordinates of the vehicle. Sisbot discloses receiving data from a network service, the data describing points of interest such as businesses, parks, beaches, that are near the geographic area indicated by the GPS coordinates. Note, the Examiner interprets such data functionally equivalent to “preset destination(s)” since the data is already computed/stored and communicated to the vehicle and further since the data is directed towards “places” in the vicinity of the GPS coordinates of the vehicle),

receive an image captured by the camera (see paragraph 162-164 and #702 of Figure 7A wherein Sisbot discloses the invention capturing images of objects in the vehicle environment including scenes of the environment),

identify the preset destination from the image (see paragraphs 165-169 and #708 of Figure 7A wherein Sisbot discloses the vehicle implementing a GPS unit to determine GPS coordinates of the vehicle. Sisbot discloses receiving data from a network service, the data describing points of interest such as businesses, parks, beaches, that are near the geographic area indicated by the GPS coordinates. Sisbot explicitly discloses analyzing the one or more images to identify the objects present in the image, the objects defining the businesses, parks, beaches, parking spaces, etc.)), and

display, on the display unit, a graphic object superimposed on the preset destination (see paragraphs 177-178, and #720 and #722 of Figure 7B and Figures 3-4 wherein Sisbot explicitly discloses determining a graphic for displaying near the object in the 3D HUD, the graphic including an overlay or may be painted on the object).

Lindner teaches an analogous system for accepting an input image(s), captured by an image capturing device and providing visual cues regarding navigation directly upon the viewed region (see paragraphs 21, 24, 44, 67), but further specifically teaches providing visual cues (street outlined and filled with hatched pattern / navigations instructions / distance to destination) for a user aid in navigating to a destination (not yet in view) along a displayed route that is highlighted within the image (see paragraphs 47, 50, 55, and 56 and Reference #s 320 and 530 in figures 3 and 6).  Furthermore, when the destination become visible within the captured image the destination building is outlined or highlighted within the image, utilizing edge detection techniques, to show the location of the requested destination (see paragraphs 41, 52, and 53 and figure 3).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the location dependent navigational and/or destination based overlay guidance techniques of Lindner with the 3D vehicle displaying techniques of Sisbot in order to provide enhanced location based content to the user to allow them to better navigate to and identify their destination. 

With regard to claim 20, additionally teaching when the preset destination is a building, determine whether or not the building is partially included or fully included within the image and based on the determination whether or not the building is partially included or fully included within the image, generate different signals to display graphic objects superimposed on the building, Lindner further teaches dealing with obscured building objects by modifying overlain images depicted on the real world to reflect the greater visibility of the building being closer to the user and further accounting for obscured buildings / object blocked by cars or the like by displaying it’s overlaid outline (see paragraphs 65-67 and 83).  Hidefumi teaches a similar system for providing an augmented reality environment to a user in a vehicle guiding them to a destination through a projection on the windshield providing guidance and highlighting areas of interest (see page 1, paragraph 1; page 2, paragraph 3, page 9, paragraph 2 of the Hidefumi translation).  Hidefumi further provides for a more detailed means for dealing with partially visible object via captured image identification of objects at a first distance to the user as individual, and objects further away at a second distance a grouped in lots of objects, while further providing the user with color coded display of individual spaces for close spaces and color coded lots for further grouped spaces via the projection (see page 10, paragraph 3 and figure 15 of the Hidefumi translation).  Hidefumi further evaluating the captured image and dealing with captured objects by the level to which they are visible (partially visible / visible / not visible) within the image (see page 8, paragraphs 2-12 and figure 13 of the Hidefumi translation).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilized the detailed distance based navigational overlay guidance techniques of Hidefumi with the 3D vehicle displaying techniques of Sisbot and Lindner in order to provide enhanced positional based navigation content to the user to allow them to better navigate to and identify destinations by their location and availability. 


With respect to claim 21, Sisbot discloses a vehicle control device (see paragraphs 3, 15, 94 and Figure 2A wherein Sisbot discloses a system and method for using a 3D HUD of a vehicle to provide visual context for voice commands that are available to a driver of the vehicle. Sisbot discloses the system implemented via a computer system) comprising:

a sensing unit including a camera (see paragraphs 36, 63-65, 67, 108, 163, #104 of Figure 1 and #233 of Figure 2A wherein Sisbot discloses the system implementing exterior cameras that capture scenes in the vehicle environment including objects);

a display unit (see paragraph 104 and #210 of Figure 2A wherein Sisbot discloses the system comprising a display module); 

an interface unit configured to connect the sensing unit and the display unit and receive input from the sensing unit in the form of sensor data or images captured (see paragraphs 95-99 and Figure 2A); and 

a controller configured (see paragraph 96 and #225 of Figure 2A wherein Sisbot discloses the system comprising a processor that performs computations and provides display signals to the display for performing the invention) to:

receive a preset destination (see paragraphs 165-168 and #702-706 of Figure 7 wherein Sisbot discloses the invention capturing images of objects in the vehicle environment including scenes of the environment. Sisbot further discloses the vehicle implementing a GPS unit to determine GPS coordinates of the vehicle. Sisbot discloses receiving data from a network service, the data describing points of interest such as businesses, parks, beaches, that are near the geographic area indicated by the GPS coordinates. Note, the Examiner interprets such data functionally equivalent to “preset destination(s)” since the data is already computed/stored and communicated to the vehicle and further since the data is directed towards “places” in the vicinity of the GPS coordinates of the vehicle),

receive an image captured by the camera (see paragraph 162-164 and #702 of Figure 7A wherein Sisbot discloses the invention capturing images of objects in the vehicle environment including scenes of the environment),

identify the preset destination from the image (see paragraphs 165-169 and #708 of Figure 7A wherein Sisbot discloses the vehicle implementing a GPS unit to determine GPS coordinates of the vehicle. Sisbot discloses receiving data from a network service, the data describing points of interest such as businesses, parks, beaches, that are near the geographic area indicated by the GPS coordinates. Sisbot explicitly discloses analyzing the one or more images to identify the objects present in the image, the objects defining the businesses, parks, beaches, parking spaces, etc.)), and

display, on the display unit, a graphic object superimposed on the preset destination (see paragraphs 177-178, and #720 and #722 of Figure 7B and Figures 3-4 wherein Sisbot explicitly discloses determining a graphic for displaying near the object in the 3D HUD, the graphic including an overlay or may be painted on the object).

Lindner teaches an analogous system for accepting an input image(s), captured by an image capturing device and providing visual cues regarding navigation directly upon the viewed region (see paragraphs 21, 24, 44, 67), but further specifically teaches providing visual cues (street outlined and filled with hatched pattern / navigations instructions / distance to destination) for a user aid in navigating to a destination (not yet in view) along a displayed route that is highlighted within the image (see paragraphs 47, 50, 55, and 56 and Reference #s 320 and 530 in figures 3 and 6).  Furthermore, when the destination become visible within the captured image the destination building is outlined or highlighted within the image, utilizing edge detection techniques, to show the location of the requested destination (see paragraphs 41, 52, and 53 and figure 3).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the location dependent navigational and/or destination based overlay guidance techniques of Lindner with the 3D vehicle displaying techniques of Sisbot in order to provide enhanced location based content to the user to allow them to better navigate to and identify their destination. 

With regard to claim 21, additionally teaching the preset destination being a parking lot and generating a first signal to display a parking graphic object with a first manner when a distance between a building including the preset destination and the display device is within a first predetermined distance, and generate a second signal to display the parking graphic object with a second manner when the distance between the building and the display device is within a second predetermined distance that is less than the first predetermined distance, Sisbot teaches recognizing parking spaces through the camera and making determinations about their availability (see paragraphs 151-153).  Hidefumi teaches a similar system for providing an augmented reality environment to a user in a vehicle guiding them to a destination through a projection on the windshield providing guidance and highlighting areas of interest (see page 1, paragraph 1; page 2, paragraph 3, page 9, paragraph 2 of the Hidefumi translation).  Hidefumi further provides for a more detailed parking space availability system, in which a user can navigate to a parking lot / garage and then upon being identified as entering the lot / garage, via captured image identification identify parking spaces at a first distance to the user as individuals, and parking spaces further away at a second distance a grouped lots of spaces, while further providing the user with color coded display of what spaces / lots are available via the projection (see page 10, paragraph 3  and figure 15 of the Hidefumi translation).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilized the parking specific navigational overlay guidance techniques of Hidefumi with the 3D vehicle displaying techniques of Sisbot and Lindner in order to provide enhanced parking based content to the user to allow them to better navigate to and identify parking spaces by their availability. 


With respect to claim 22, Sisbot discloses a vehicle control method (see paragraphs 3, 15, 94 and Figure 2A wherein Sisbot discloses a system and method for using a 3D HUD of a vehicle to provide visual context for voice commands that are available to a driver of the vehicle. Sisbot discloses the system implemented via a computer system) comprising:

a sensing unit including a camera (see paragraphs 36, 63-65, 67, 108, 163, #104 of Figure 1 and #233 of Figure 2A wherein Sisbot discloses the system implementing exterior cameras that capture scenes in the vehicle environment including objects);

a display unit (see paragraph 104 and #210 of Figure 2A wherein Sisbot discloses the system comprising a display module); 

an interface unit configured to connect the sensing unit and the display unit and receive input from the sensing unit in the form of sensor data or images captured (see paragraphs 95-99 and Figure 2A); and 

a controller configured (see paragraph 96 and #225 of Figure 2A wherein Sisbot discloses the system comprising a processor that performs computations and provides display signals to the display for performing the invention) to:

receive a preset destination (see paragraphs 165-168 and #702-706 of Figure 7 wherein Sisbot discloses the invention capturing images of objects in the vehicle environment including scenes of the environment. Sisbot further discloses the vehicle implementing a GPS unit to determine GPS coordinates of the vehicle. Sisbot discloses receiving data from a network service, the data describing points of interest such as businesses, parks, beaches, that are near the geographic area indicated by the GPS coordinates. Note, the Examiner interprets such data functionally equivalent to “preset destination(s)” since the data is already computed/stored and communicated to the vehicle and further since the data is directed towards “places” in the vicinity of the GPS coordinates of the vehicle),

receive an image captured by the camera (see paragraph 162-164 and #702 of Figure 7A wherein Sisbot discloses the invention capturing images of objects in the vehicle environment including scenes of the environment),

identify the preset destination from the image (see paragraphs 165-169 and #708 of Figure 7A wherein Sisbot discloses the vehicle implementing a GPS unit to determine GPS coordinates of the vehicle. Sisbot discloses receiving data from a network service, the data describing points of interest such as businesses, parks, beaches, that are near the geographic area indicated by the GPS coordinates. Sisbot explicitly discloses analyzing the one or more images to identify the objects present in the image, the objects defining the businesses, parks, beaches, parking spaces, etc.)), and

display, on the display unit, a graphic object superimposed on the preset destination (see paragraphs 177-178, and #720 and #722 of Figure 7B and Figures 3-4 wherein Sisbot explicitly discloses determining a graphic for displaying near the object in the 3D HUD, the graphic including an overlay or may be painted on the object).

Lindner teaches an analogous system for accepting an input image(s), captured by an image capturing device and providing visual cues regarding navigation directly upon the viewed region (see paragraphs 21, 24, 44, 67), but further specifically teaches providing visual cues (street outlined and filled with hatched pattern / navigations instructions / distance to destination) for a user aid in navigating to a destination (not yet in view) along a displayed route that is highlighted within the image (see paragraphs 47, 50, 55, and 56 and Reference #s 320 and 530 in figures 3 and 6).  Furthermore, when the destination become visible within the captured image the destination building is outlined or highlighted within the image, utilizing edge detection techniques, to show the location of the requested destination (see paragraphs 41, 52, and 53 and figure 3).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the location dependent navigational and/or destination based overlay guidance techniques of Lindner with the 3D vehicle displaying techniques of Sisbot in order to provide enhanced location based content to the user to allow them to better navigate to and identify their destination. 

With regard to claim 22, additionally teaching when the preset destination is a building, determine whether or not the building is partially included or fully included within the image and based on the determination whether or not the building is partially included or fully included within the image, generate different signals to display graphic objects superimposed on the building, Lindner further teaches dealing with obscured building objects by modifying overlain images depicted on the real world to reflect the greater visibility of the building being closer to the user and further accounting for obscured buildings / object blocked by cars or the like by displaying it’s overlaid outline (see paragraphs 65-67 and 83).  Hidefumi teaches a similar system for providing an augmented reality environment to a user in a vehicle guiding them to a destination through a projection on the windshield providing guidance and highlighting areas of interest (see page 1, paragraph 1; page 2, paragraph 3, page 9, paragraph 2 of the Hidefumi translation).  Hidefumi further provides for a more detailed means for dealing with partially visible object via captured image identification of objects at a first distance to the user as individual, and objects further away at a second distance a grouped in lots of objects, while further providing the user with color coded display of individual spaces for close spaces and color coded lots for further grouped spaces via the projection (see page 10, paragraph 3  and figure 15 of the Hidefumi translation).  Hidefumi further evaluating the captured image and dealing with captured objects by the level to which they are visible (partially visible / visible / not visible) within the image (see page 8, paragraphs 2-12 and figure 13 of the Hidefumi translation).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilized the detailed distance based navigational overlay guidance techniques of Hidefumi with the 3D vehicle displaying techniques of Sisbot and Lindner in order to provide enhanced positional based navigation content to the user to allow them to better navigate to and identify destinations by their location and availability. 


With respect to claim 23, Sisbot discloses a vehicle control device (see paragraphs 3, 15, 94 and Figure 2A wherein Sisbot discloses a system and method for using a 3D HUD of a vehicle to provide visual context for voice commands that are available to a driver of the vehicle. Sisbot discloses the system implemented via a computer system) comprising:

a sensing unit including a camera (see paragraphs 36, 63-65, 67, 108, 163, #104 of Figure 1 and #233 of Figure 2A wherein Sisbot discloses the system implementing exterior cameras that capture scenes in the vehicle environment including objects);

a display unit (see paragraph 104 and #210 of Figure 2A wherein Sisbot discloses the system comprising a display module); 

an interface unit configured to connect the sensing unit and the display unit and receive input from the sensing unit in the form of sensor data or images captured (see paragraphs 95-99 and Figure 2A); and 

a controller configured (see paragraph 96 and #225 of Figure 2A wherein Sisbot discloses the system comprising a processor that performs computations and provides display signals to the display for performing the invention) to:

receive a preset destination (see paragraphs 165-168 and #702-706 of Figure 7 wherein Sisbot discloses the invention capturing images of objects in the vehicle environment including scenes of the environment. Sisbot further discloses the vehicle implementing a GPS unit to determine GPS coordinates of the vehicle. Sisbot discloses receiving data from a network service, the data describing points of interest such as businesses, parks, beaches, that are near the geographic area indicated by the GPS coordinates. Note, the Examiner interprets such data functionally equivalent to “preset destination(s)” since the data is already computed/stored and communicated to the vehicle and further since the data is directed towards “places” in the vicinity of the GPS coordinates of the vehicle),

receive an image captured by the camera (see paragraph 162-164 and #702 of Figure 7A wherein Sisbot discloses the invention capturing images of objects in the vehicle environment including scenes of the environment),

identify the preset destination from the image (see paragraphs 165-169 and #708 of Figure 7A wherein Sisbot discloses the vehicle implementing a GPS unit to determine GPS coordinates of the vehicle. Sisbot discloses receiving data from a network service, the data describing points of interest such as businesses, parks, beaches, that are near the geographic area indicated by the GPS coordinates. Sisbot explicitly discloses analyzing the one or more images to identify the objects present in the image, the objects defining the businesses, parks, beaches, parking spaces, etc.)), and

display, on the display unit, a graphic object superimposed on the preset destination (see paragraphs 177-178, and #720 and #722 of Figure 7B and Figures 3-4 wherein Sisbot explicitly discloses determining a graphic for displaying near the object in the 3D HUD, the graphic including an overlay or may be painted on the object).

Lindner teaches an analogous system for accepting an input image(s), captured by an image capturing device and providing visual cues regarding navigation directly upon the viewed region (see paragraphs 21, 24, 44, 67), but further specifically teaches providing visual cues (street outlined and filled with hatched pattern / navigations instructions / distance to destination) for a user aid in navigating to a destination (not yet in view) along a displayed route that is highlighted within the image (see paragraphs 47, 50, 55, and 56 and Reference #s 320 and 530 in figures 3 and 6).  Furthermore, when the destination become visible within the captured image the destination building is outlined or highlighted within the image, utilizing edge detection techniques, to show the location of the requested destination (see paragraphs 41, 52, and 53 and figure 3).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the location dependent navigational and/or destination based overlay guidance techniques of Lindner with the 3D vehicle displaying techniques of Sisbot in order to provide enhanced location based content to the user to allow them to better navigate to and identify their destination. 

With regard to claim 23, additionally teaching the preset destination being a parking lot and generating a first signal to display a parking graphic object with a first color and superimposed on the preset when the parking lot is full, and generate a second signal to display the parking graphic object with a second color and superimposed on the preset destination when the parking lot has available parking spaces, Sisbot teaches recognizing parking spaces through the camera and making determinations about their availability (see paragraphs 151-153).  Hidefumi teaches a similar system for providing an augmented reality environment to a user in a vehicle guiding them to a destination through a projection on the windshield providing guidance and highlighting areas of interest (see page 1, paragraph 1; page 2, paragraph 3, page 9, paragraph 2 of the Hidefumi translation).  Hidefumi further provides for a more detailed parking space availability system, in which a user can navigate to a parking lot / garage and then upon being identified as entering the lot / garage, via captured image identification identify parking spaces near to the user as individuals, and parking spaces further away a grouped lots of spaces, while further providing the user with color coded display of what spaces / lots are available via the projection (see page 10, paragraph 3  and figure 15 of the Hidefumi translation).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilized the parking specific navigational overlay guidance techniques of Hidefumi with the 3D vehicle displaying techniques of Sisbot and Lindner in order to provide enhanced parking based content to the user to allow them to better navigate to and identify parking spaces by their availability. 


 With respect to claim 24, Sisbot discloses a vehicle control device (see paragraphs 3, 15, 94 and Figure 2A wherein Sisbot discloses a system and method for using a 3D HUD of a vehicle to provide visual context for voice commands that are available to a driver of the vehicle. Sisbot discloses the system implemented via a computer system) comprising:

a sensing unit including a camera (see paragraphs 36, 63-65, 67, 108, 163, #104 of Figure 1 and #233 of Figure 2A wherein Sisbot discloses the system implementing exterior cameras that capture scenes in the vehicle environment including objects);

a display unit (see paragraph 104 and #210 of Figure 2A wherein Sisbot discloses the system comprising a display module); 

an interface unit configured to connect the sensing unit and the display unit and receive input from the sensing unit in the form of sensor data or images captured (see paragraphs 95-99 and Figure 2A); and 

a controller configured (see paragraph 96 and #225 of Figure 2A wherein Sisbot discloses the system comprising a processor that performs computations and provides display signals to the display for performing the invention) to:

receive a preset destination (see paragraphs 165-168 and #702-706 of Figure 7 wherein Sisbot discloses the invention capturing images of objects in the vehicle environment including scenes of the environment. Sisbot further discloses the vehicle implementing a GPS unit to determine GPS coordinates of the vehicle. Sisbot discloses receiving data from a network service, the data describing points of interest such as businesses, parks, beaches, that are near the geographic area indicated by the GPS coordinates. Note, the Examiner interprets such data functionally equivalent to “preset destination(s)” since the data is already computed/stored and communicated to the vehicle and further since the data is directed towards “places” in the vicinity of the GPS coordinates of the vehicle),

receive an image captured by the camera (see paragraph 162-164 and #702 of Figure 7A wherein Sisbot discloses the invention capturing images of objects in the vehicle environment including scenes of the environment),

identify the preset destination from the image (see paragraphs 165-169 and #708 of Figure 7A wherein Sisbot discloses the vehicle implementing a GPS unit to determine GPS coordinates of the vehicle. Sisbot discloses receiving data from a network service, the data describing points of interest such as businesses, parks, beaches, that are near the geographic area indicated by the GPS coordinates. Sisbot explicitly discloses analyzing the one or more images to identify the objects present in the image, the objects defining the businesses, parks, beaches, parking spaces, etc.)), and

display, on the display unit, a graphic object superimposed on the preset destination (see paragraphs 177-178, and #720 and #722 of Figure 7B and Figures 3-4 wherein Sisbot explicitly discloses determining a graphic for displaying near the object in the 3D HUD, the graphic including an overlay or may be painted on the object).

Lindner teaches an analogous system for accepting an input image(s), captured by an image capturing device and providing visual cues regarding navigation directly upon the viewed region (see paragraphs 21, 24, 44, 67), but further specifically teaches providing visual cues (street outlined and filled with hatched pattern / navigations instructions / distance to destination) for a user aid in navigating to a destination (not yet in view) along a displayed route that is highlighted within the image (see paragraphs 47, 50, 55, and 56 and Reference #s 320 and 530 in figures 3 and 6).  Furthermore, when the destination become visible within the captured image the destination building is outlined or highlighted within the image, utilizing edge detection techniques, to show the location of the requested destination (see paragraphs 41, 52, and 53 and figure 3).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the location dependent navigational and/or destination based overlay guidance techniques of Lindner with the 3D vehicle displaying techniques of Sisbot in order to provide enhanced location based content to the user to allow them to better navigate to and identify their destination. 

With regard to claim 24, additionally teaching the preset destination being a parking lot and generating a first signal to display a parking graphic object with a first manner when a distance between a building including the preset destination and the display device is within a first predetermined distance, and generate a second signal to display the parking graphic object with a second manner when the distance between the building and the display device is within a second predetermined distance that is less than the first predetermined distance, Sisbot teaches recognizing parking spaces through the camera and making determinations about their availability (see paragraphs 151-153).  Hidefumi teaches a similar system for providing an augmented reality environment to a user in a vehicle guiding them to a destination through a projection on the windshield providing guidance and highlighting areas of interest (see page 1, paragraph 1; page 2, paragraph 3, page 9, paragraph 2 of the Hidefumi translation).  Hidefumi further provides for a more detailed parking space availability system, in which a user can navigate to a parking lot / garage and then upon being identified as entering the lot / garage, via captured image identification identify parking spaces at a first distance to the user as individuals, and parking spaces further away at a second distance a grouped lots of spaces, while further providing the user with color coded display of what spaces / lots are available via the projection (see page 10, paragraph 3  and figure 15 of the Hidefumi translation).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilized the parking specific navigational overlay guidance techniques of Hidefumi with the 3D vehicle displaying techniques of Sisbot and Lindner in order to provide enhanced parking based content to the user to allow them to better navigate to and identify parking spaces by their availability. 


Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 

Patent Owner argues that “Claims 1 and 11 have been amended to include the two limitations indicating as being recaptured material in light of the comments noted in the Office Action. Further, independent claims 11-13 and 20-24 include subject matter materially narrowed in other respects.”
…
“Independent claim 11 (which is dependent claim 11 in the patent) includes the materially narrowing feature of identifying an entrance to a parking lot from the image and display a parking lot entrance graphic object superimposed on the entrance, which is related to displaying different graphic objects on buildings identified in an image. Similar comments apply to independent claims 12, 13 and 20-24. For example, independent claim 13 (which is dependent claim 13 in the patent) includes the materially narrowing feature of displaying a parking graphic object with a first color and superimposed on a building including the preset destination when the parking lot is full, and displaying the parking graphic object with a second color and superimposed on the preset destination when the parking lot has available parking spaces, which is related to displaying different graphic objects on buildings identified in the image.
Accordingly, it is respectfully requested this rejection be withdrawn.”

In response, Examiner respectfully submits that the recapture rejection has been removed from independent claims 1 and 10, however regarding the other independent claims the narrowing is not within the previously added and argued characteristics.  What was previously added and argued was to display a first graphic object on the display unit including information relating to the preset destination when a building including the preset destination is not identified with the image; and display a second graphic object on the display unit corresponding to a peripheral edge of the building when the building including the preset destination is identified within the image.  While the subject claims differentiate the destination in a different way without separately identifying destinations based upon whether it is identified in the image and / or differentiates the peripheral edge of the building when viewable within the image.  Rather the claims subject to recapture identify a ‘entrance to a parking lot’ / ‘parking graphic object’ / ‘parking lot’ being identified. (claims 11-13, 23, and 24); make a determination of whether or not the building is partially included or fully included within the image (claims 20 and 22); or have ‘signal’ generation based upon distance (claim 21).

MPEP 1412.02 notes that:  
[E]ven "[i]f the modified limitation does not materially narrow (or, in other cases, the limitation is eliminated)," it may be that "the reissued claims were materially narrowed in other respects so that the claims have not been enlarged, and hence avoid the recapture rule." Youman, 679 F.3d at 1347, 102 USPQ2d at 1870. In other words, even if the modified limitation does not materially narrow, the reissue applicant may have added a new limitation that still relates to surrendered subject matter (e.g., same characteristic or concept). The material narrowing must relate to what was amended or argued by applicant in the original application, to define the claim over the art. Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).
	In the present case, the narrowing does not relate to the surrendered subject matter (display a first graphic object on the display unit including information relating to the preset destination when a building including the preset destination is not identified with the image; and display a second graphic object on the display unit corresponding to a peripheral edge of the building when the building including the preset destination is identified within the image).

Patent Owner argues that “Applicant respectfully submits the above features of Lindner are not equivalent to the outputting different graphic objects when a preset destination including a building is identified and when a preset destination including the building is not identified, and recited in the independent claims.”
In response, Examiner respectfully submits that this argument is presented without any elaboration of how Lindner is being argued against.  Reading of the specification in relation to the “first graphic object” displayed when the destination is not identified within the image reveals that navigational instructions are provided to the user guiding them to the destination (see column 28, lines 13-21).  Lindner teaches an analogous system, to that of Sisbot, for accepting an input image(s), captured by an image capturing device and providing visual cues regarding navigation directly upon the viewed region (see paragraphs 21, 24, 44, 67), but further specifically teaches providing visual cues (street outlined and filled with hatched pattern / navigations instructions / distance to destination) for a user aid in navigating to a destination (not yet in view) along a displayed route that is highlighted within the image (see paragraphs 47, 50, 55, and 56 and Reference #s 320 and 530 in figures 3 and 6).  Furthermore, when the destination become visible within the captured image the destination building is outlined or highlighted within the image, utilizing edge detection techniques, to show the location of the requested destination (see paragraphs 41, 52, and 53 and figure 3).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the location dependent navigational and/or destination based overlay guidance techniques of Lindner with the 3D vehicle displaying techniques of Sisbot in order to provide enhanced location based content to the user to allow them to better navigate to and identify their destination. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G BONSHOCK whose telephone number is (571)272-4047. The examiner can normally be reached M-F 7:15 - 4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached at 571-272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS G BONSHOCK/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees: 

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992